Exhibit 10.2

GENCORP INC.

AMENDED AND RESTATED

2009 EQUITY AND PERFORMANCE INCENTIVE PLAN

Restricted Stock Agreement

WHEREAS,                      (the “Grantee”) is a Director of GenCorp Inc. (the
“Company”);

[Match Program]

WHEREAS, the grant of restricted stock to the Grantee has been duly authorized
by a resolution of the Board of Directors (the “Board”) of the Company duly
adopted on March 24, 2010 and by a resolution of the Organization & Compensation
Committee (the “Committee”) duly adopted on January 14, 2011;

[Annual Grants]

WHEREAS, the grant of restricted stock to the Grantee has been duly authorized
by a resolution of the Board of Directors (the “Board”) of the Company duly
adopted on April 11, 2013;

WHEREAS, on April 11, 2013, the Company reinstated the GenCorp Inc. Deferred
Compensation Plan for Nonemployee Directors (as amended and restated, the
“Deferred Compensation Plan”) as of March 27, 2013; and

WHEREAS, the Deferred Compensation Plan allows for the establishment of one or
more “rabbi trusts” (the “Rabbi Trust”), which will be governed by a Rabbi Trust
agreement (the “Rabbi Trust Agreement”), to which shares of the Company’s common
stock, par value $0.10 per share (the “Stock”) may be contributed with respect
to participants in the Deferred Compensation Plan and vests authority and
responsibility for administration of the Deferred Compensation Plan in the
Organization & Compensation Committee (the “Committee”).

NOW, THEREFORE, pursuant to the Company’s Amended and Restated 2009 Equity and
Performance Incentive Plan (the “Plan”), the Company hereby grants to the
Grantee, as of             , 20     (the “Date of Grant”),                     
(                ) shares of Stock, subject to the terms and conditions of the
Plan and pursuant to this Restricted Stock Agreement (this “Agreement”); and,
when applicable, subject to the terms and conditions of the Rabbi Trust
Agreement and Deferred Compensation Plan.

1. Issuance of Stock. At the election of Grantee, the Stock covered by this
Agreement shall either: (a) upon Grantee making an election to defer (a
“Deferral Election”), be issued in book entry form in the name of Wells Fargo
Bank, National Association, the trustee of the Rabbi Trust (the “Trustee”), and
the distribution to Grantee of such Stock shall be governed by the terms of the
Rabbi Trust Agreement, the Deferred Compensation Plan and any election pursuant
to the Deferred Compensation Plan, or (b) be issued to Grantee and be
represented in book-entry in the transfer agent’s GenCorp Inc. Restricted
Unvested Shares Nominee Balance Account registered in the name of the
Grantee. All Stock issued pursuant to this Agreement shall be fully paid and
nonassessable.

2. Restrictions on Transfer of Stock. The Stock subject to this Agreement may
not be transferred, sold, pledged, exchanged, assigned or otherwise encumbered
or disposed of by the Grantee, except to the Company, unless and until it has
become vested in accordance with Section 3

 

1



--------------------------------------------------------------------------------

or, with respect to Stock subject to a Deferral Election, as otherwise provided
by the Rabbi Trust Agreement and the Deferred Compensation Plan; provided,
however, that the Grantee’s interest in the Stock covered by this Agreement may
be transferred at any time by will or the laws of descent and distribution. Any
purported transfer, encumbrance or other disposition of the Stock covered by
this Agreement that is in violation of this Section 2 will be null and void, and
the other party to any such purported transaction will not obtain any rights to
or interest in the Stock covered by this Agreement. When and as permitted by the
Plan, the Company may waive the restrictions set forth in this Section 2 with
respect to all or any portion of the Stock covered by this Agreement.

3. Vesting of Stock. Except as provided by the terms of the Rabbi Trust
Agreement and the Deferred Compensation Plan with respect to Stock subject to a
Deferral Election:

(a) The Stock covered by this Agreement will become nonforfeitable as to the
numbers of shares and as of the dates shown below, provided that the Grantee
remains in continuous service as a Director of the Company through such dates.

 

                 shares on                                       shares on
                    

or

(a) The Stock covered by this Agreement will become nonforfeitable on the
earlier of (i) the date of the Director’s retirement from the Board, or (ii) one
year after the grant date.

(b) Notwithstanding the provisions of Subsection (a) of this Section, all of the
Stock covered by this Agreement will become immediately nonforfeitable upon the
occurrence of a change in control (as defined under the Plan).

4. Forfeiture of Stock. Any of the Stock covered by this Agreement that has not
become vested in accordance with Section 3 will be forfeited unless the Board
determines to provide otherwise. In the event of a forfeiture, the Stock covered
by this Agreement that has not become vested in accordance with Section 3 shall
be cancelled or, with respect to Stock subject to a Deferral Election, as
otherwise provided by the Rabbi Trust Agreement and the Deferred Compensation
Plan.

5. Dividend, Voting and Other Rights. Except as provided by the terms of the
Rabbi Trust Agreement and the Deferred Compensation Plan with respect to Stock
subject to a Deferral Election, the Grantee will have all of the rights of a
shareholder with respect to the Stock covered by this Agreement that has not
been forfeited, including the right to vote such Stock and receive any dividends
that may be paid thereon. Any additional Stock that the Grantee may become
entitled to receive pursuant to a share dividend or a merger or reorganization
in which the Company is the surviving Company or any other change in the capital
structure of the Company shall be subject to the same restrictions as the Stock
covered by this Agreement.

6. Compliance with Law. The Company will make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any restricted or unrestricted Stock pursuant to this
Agreement if the issuance thereof would result in a violation of any such law.

 

2



--------------------------------------------------------------------------------

7. Adjustments. The Board may make adjustments, consistent with Section 162(m)
of the Internal Revenue Code of 1986 and the Section 409A Rules, in the terms
and conditions of, and the criteria included in, this Agreement, in recognition
of unusual or nonrecurring events (including, without limitation, the events
described in Section 4.4 of the Plan) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Board determines that such adjustments are
appropriate in order to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan. The
determination of the Board as to the foregoing adjustments, if any, shall be
conclusive and binding on the Grantee under the Plan.

8. Withholding Taxes.

(a) Except as provided in Section 8(c), upon the vesting of any portion of the
Stock, the Grantee shall be required to pay to the Company any applicable
Federal, state, local or foreign withholding tax due, if any, as a result of
such vesting. The Company’s obligation to deliver the Stock shall be subject to
such payment. The Company and its Subsidiaries shall, to the extent permitted by
law, have the right to deduct from any payment of any kind otherwise due to the
Grantee the minimum statutory amount to satisfy Federal, state, local or foreign
withholding taxes due with respect to such vesting.

(b) Subject to (i) the Committee’s right to disapprove any such election and
require the Grantee to pay the required withholding tax, if any, in cash,
(ii) any Company policies, and (iii) applicable laws, the Grantee shall have the
right to elect to pay the minimum required withholding tax in shares of Stock to
be received upon vesting. Any such election shall be irrevocable, made in
writing and signed by the Grantee. Shares of Stock used to pay any required
withholding tax shall be valued at the same time and in the same manner that
vested shares of Stock are valued for purposes of determining the required
withholding taxes.

(c) In the case of a Nonemployee Director with respect to the vesting of any
part of the Stock covered by this Agreement, the Grantee shall be responsible
for the payment of all federal, state, local or foreign tax due upon the vesting
of any portion of the Stock, or in the case of Stock subject to a Deferral
Election, upon distribution of the Stock to Grantee.

9. Retention Rights. The Plan and this Agreement will not confer upon the
Grantee any right with respect to the continuance of service as a Director with
the Company and will not interfere in any way with any right that the Company
would otherwise have to terminate the service of the Grantee as a Director at
any time.

10. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement shall not be taken into account in determining any benefits
to which the Grantee may be entitled under any retirement or other benefit or
compensation plan maintained by the Company.

11. Notices. Any notice necessary under this Agreement will be addressed to the
Company or the Committee at the principal executive office of the Company and to
the Grantee at the address appearing in the personnel records of the Company for
such Grantee, or to either party at such other address as either party may
designate in writing to the other. Any such notice will be deemed effective upon
receipt thereof by the addressee.

 

3



--------------------------------------------------------------------------------

12. Agreement Subject to the Plan. The Stock granted under this Agreement and
all of the terms and conditions hereof are subject to all of the terms and
conditions of the Plan and, to the extent deferred, the Rabbi Trust Agreement
and the Deferred Compensation Plan. In the event of any inconsistency between
this Agreement and the Plan, the terms of the Plan shall govern. In the event
Grantee makes a Deferral Election for Stock covered by this Agreement, and there
is an inconsistency or conflict between this Agreement and the Rabbi Trust
Agreement or the Deferred Compensation Plan, the terms of Rabbi Trust Agreement
and the Deferred Compensation Plan shall govern.

13. Amendments. The Committee may amend this Agreement. Any amendment to the
Plan will be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto; provided, however, that no amendment shall
adversely affect the rights of the Grantee under this Agreement without the
Grantee’s consent, except as required under the tax laws.

14. Severability. In the event that one or more of the provisions of this
Agreement is invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.

15. Governing Law. This Agreement will be construed and governed in accordance
with the laws of the State of Ohio without regard to its conflict of laws
principles.

16. Certain Defined Terms. In addition to the terms defined elsewhere herein,
when used in the Agreement, terms with initial capital letters have the meaning
given such term under the Plan, as in effect from time to time.

This Agreement is effective as of the      day of              20    .

 

GENCORP INC. By:  

 

  S. J. Seymour   President and Chief Executive Officer

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Restricted Stock Agreement and accepts the right to receive the Stock
subject to the terms and conditions of the Plan and the terms and conditions
hereinabove set forth.

 

 

[Grantee Name]

 

4



--------------------------------------------------------------------------------

Stock Power

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                     ,                  shares of Common Stock of GenCorp. Inc.,
an Ohio corporation, issued pursuant to a Director Restricted Stock Agreement
between GenCorp. Inc. and the undersigned, dated                      and
standing in the name of the undersigned on the books of said corporation,
represented by book-entry in the transfer agent’s GenCorp Inc. Restricted
Unvested Shares Nominee Balance Account in the name of the undersigned, and does
hereby irrevocably constitute and appoint GenCorp. Inc. as the undersigned’s
true and lawful attorney, for it and in its name and stead, to sell, assign and
transfer the said stock on the books of said corporation with full power of
substitution in the premises.

 

Dated:  

 

   

 

      [grantee name]

 

5